*75OPINION DISIDENTE
DEL JUEZ PRESIDENTE SR. DEL TORO.
Aunque reconozco la fuerza de los argumentos en con-trario, a mi juicio la ley número 19, de 1928, para regla-mentar la venta de café extranjero que se impugna, no es anticonstitucional, porque sólo impone un derecho de inspec-ción y la fijación de ciertas estampillas a fin de que el con-sumidor sepa que lo que compra es café extranjero y no dé-la Isla. Oreemos que exigir que el artículo extranjero que se venda en un estado o territorio de la Unión lo sea como-tai, no es coartar el comercio entre estados. Tendría que de-mostrarse que el derecho cobrado a fin de poner en práctica la medida, por su magnitud o por cualquiera otra circuns-tancia, revelaba la intención de prohibir u obstaculizar y de hecho obstaculizaba o prohibía el comercio entre estados, para declarar la ley anticonstitucional, y aquí, a mi juicio, no se-ha demostrado tál cosa.